In this court the parties bear the same adversary positions as they bore in the district court. They are, therefore, referred to as plaintiff and defendants.
One Kirby Fizpatrick, as plaintiff, sued the State Board of Public Affairs, the State Election Board, and the individual members of each. He prayed relief, enjoining the defendants from causing to be printed on the official Democratic primary ballots to be used throughout the stare in the primary to be held, as required by law, the first Tuesday in August, 1926, the name of M. E. Trapp. The said M. E. Trapp had duly filed his application with the said defendant election board to be placed on such ballots as a candidate for nomination for Governor of Oklahoma, and his said application to be placed on said ballots had been by said board accepted.
The question of the propriety of the injunctive remedy sought is by none of the parties drawn in question, and the same will therefore, not be discussed.
Only a part of the substance of the pleadings is necessary to be stated for a clear understanding of the issue.
At the regular November election, 1922, one J. C. Walton was duly elected as Governor of the state of Oklahoma; he was inaugurated by taking the constitutional oath on the 8th day of January, 1923, and there after continued to fill the office until the 23rd day of October, 1923, when the House of Representatives, duly assembled, filed impeachment charges with the State Senate, and the State Senate did, by resolution, on said last-named date, suspend him from office; but on the trial the charges were sustained and judgment entered removing him from office. (Sec. 168, C. O. S. 1921.)
At the same time the said Walton was elected Governor, the said M. E. Trapp was duly elected Lieutenant Governor of the state of Oklahoma for the constitutional term of four years, beginning on the 8th day of January, 1923, and on said date the said M. E. Trapp qualified as Lieutenant Governor by taking the constitutional oath of office, and, as defendants contend, has ever since been Lieutenant Governor by reason of his election to said office and his qualification as such officer.
An extended discussion of the one question presented is unnecessary to make lucid the conclusion we reach. The one question is, whether the said M. E. Trapp is eligible to be Governor for the term for which he seeks to be nominated and elected, and which term begins under the Constitution the second Monday in January, 1927. The plaintiff alleges that he is ineligible, and contends that because of his ineligibility he should not be placed on the primary ballots as aforesaid; while the defendants, taking the view that he is eligible, have accepted his filing and intend to place his name, unless prevented from doing so, upon such ballots.
Whether he is eligible depends upon the construction to be placed on certain provisions of the Constitution of the state. The correlation of these said provisions is before this court for the first time, *Page 93 
and we must say what they mean, for they are not without ambiguity. We have no exact precedent from the decisions of any other state to ease our task, for, while we find similar provisions in many Constitutions, we find none of them exactly as ours in their entirety. The decisions of other courts, hereinafter cited, are helpful so far as they deal with provisions similar to certain provisions here in question, but from the point at which they stop we must follow a rule of reason all our own.
It is admitted that the ineligibility attaches only to the Governor.
Before considering the particular provisions which bear directly on the dispute, consideration of the provisions of the Constitution as to who may be Governor and how he may become Governor we consider important. Bearing thereon we cite, but give only the substance of, the provisions, constitutional and statutory.
Article 6 (Williams' Oklahoma Constitution) creates the Executive Department of state government, names the officers in whom executive authority is lodged, and in a measure the conditions under which such authority is so lodged. Section 3 thereof makes any male person, who has been an elector of the state for three years and is not less than 30 years of age, eligible to be elected either Governor or Lieutenant Governor. Section 1 thereof provides, among other things:
"The executive authority of the state shall be vested in a Governor, Lieutenant Governor," etc.
It cannot be considered amiss to point out here that the express language of this section vests executive authority in the Lieutenant Governor of the state. Just when he can exercise the same and what authority he can exercise depends upon other provisions of the Constitution hereinafter discussed. Before going to them, however, we think it important to call the attention of the reader to the fact that article 3 (Williams' Oklahoma Constitution) provides for mandatory elections for state and other officers. The provisions of said article 3 of the Constitution as to mandatory elections were vitalized by statutory enactments passed by the first state Legislature of the state. This Legislature convened soon after statehood day, which was November 16, 1907, and the statute so vitalizing the said article 3 as to the mandatory selection of officers by popular elections is now brought down in our statutes as chapters 40 and 41, C. O. S. 1921. Section 6093, C. O. S. 1921, vitalizes that provision of article 3 of the Constitution which provides for a mandatory primary system; section 6126 provides for the election of persons so nominated at the primary the first Tuesday after the first Monday of November of each even-numbered year, beginning in 1908.
Reverting again to the Constitution, we find that section 4 of said article 6 provides that the term of office of Governor and the term of office of the Lieutenant Governor (which run concurrently) shall be four years from the second Monday of January next after their election, and that it further provides that the Governor shall not be eligible to immediately succeed himself. We come to the question here at issue, Who is the individual made ineligible to immediately succeed himself? The language of the said section is that the Governor is ineligibleto immediately succeed himself; the language of section 1 of the same article makes clear that executive authority is vested in both the Governor and the Lieutenant Governor. These sections contemplate that two individuals shall be elected at the same election for the same term of office, and that executive authority shall be vested in each. They are each required to have the same qualifications, but the latter is not cloaked with the same ineligibility as the former. Each is elected by the electors of the state. We think it is not subject to debate that there is no provision in the Constitution or statute whereby the Governor can be appointed by any individual or collection of individuals. There are ample provisions in the Constitution and statutes under which most of the other numerous officers of the state may fill their respective offices by appointment by the Governor, or other designated appointing power, for section 13 of article 6 provides that the Governor shall commission all officers who are not commissioned by law, and when any office shall become vacant he shall, unless otherwise provided by law, appoint a person to fill the vacancy until a successor shall have been elected. Under this provision it is not subject to debate that, if the Lieutenant Governor should die, be removed on impeachment, or remove from the state, or otherwise be taken from the office, the Governor is directed by the said section to appoint a Lieutenant Governor at least until the succeeding election. If the Governor should die, or be removed from office, there is nothing in the Constitution which authorizes the Lieutenant Governor to appoint a Governor.
We then ask ourselves the question. Can there be, under the Constitution of Oklahoma, *Page 94 
a constitutional Governor except as the electorate of the state makes one at an election? We find no provision in the Constitution which says so, nor do we find any which can be fairly so construed. Being the chief officer of the state, the ordinary meaning of the language used as to him expressly reserved to the people the sole power to make a Governor. Said section 1 of article 6 is different from other Constitutions dealing with the same matter. It vests executive power, not as a function to an office, whoever may be holder thereof, but in individuals, and so far as is involved here, in individuals referred to as Governor and Lieutenant Governor. Section 2 of article 6 makes a distinction between the executive power vested by section 1 in the Governor and the executive power vested in the Lieutenant Governor, in that it makes the executive power of the Governor supreme. Said section 2 says:
"The supreme executive power shall be vested in a Chief Magistrate, who shall he styled 'the Governor of the state of Oklahoma'."
But it cannot be said, with right reason, that because this section vests supreme executive power in a Chief Magistrate, styled "the Governor of the state of Oklahoma," it thereby robs the Lieutenant Governor of the executive power which the preceding section said should exist in the Lieutenant Governor. We ask ourselves the question, Under what circumstances could executive power be exercised by the Lieutenant Governor, and what power? Unless we desire to read something into said section 4 of article 6, or to read something out of the same, the conclusion is inevitable that a constitutional Governor is a person nominated at a primary and elected at a general election for a term of four years. Under said section 2 his right to use the executive power vested in him by section 1 is supreme, and when it exists at all it supersedes any executive power vested in the Lieutenant Governor, and such power so vested in the latter is dormant until some condition arises under which he can exercise the same. The Governor exercises supreme executive power from the day of his inauguration for a period of four years, subject, to the conditions of sections 15 and 16 of article 6, which are in substance, to wit, his impeachment, failure to qualify, resignation, removal from the state, or inability to exercise the same, or vacancy in his office. When some one of these contingent conditions arises, it operates to strike down or suspend the Governor's executive power.
And, under such circumstances, shall we say that the executive power vested in the Lieutenant Governor cannot then be exercised by him? That part of section 1, in referring to the Lieutenant Governor, is meaningless unless the exercise of executive authority by the Lieutenant Governor was intended to be conditioned on the happening of some of the provisions enumerated in sections 15 and 16 of article 6. If some of said conditions exist, then under the said sections the performance of the duties of the supreme executive, whatever those may be made by law, are charged to the Lieutenant Governor, but the performance of these duties by him is not as Governor, for the Constitution does not say so, and he was not so elected. The Constitution does not say, when the Lieutenant Governor exercises executive authority so given him by section 1, he does so as Governor, but said section 1, when read in the light of the other sections of article 6, clearly recognizes that the elected Governor may be unable to exercise the same or to fill the office either because of impeachment, conviction on impeachment charges, death, failure to qualify, removal from the state, or some other inability, such as absence from the state, sickness, etc. The Constitutional Convention, knowing that some of the above disabilities might exist, or that the office might become vacant, and knowing that the same must be continuously filled in the sense that the duties of the office must be performed in the interest of the public good, in effect, says that if from any of these causes he, the Governor, is suffering from inability to discharge the duties of the office, the said office, with its compensation, shall devolve upon the Lieutenant Governor for the remainder of the term or until the disability shall he removed.
From the oral argument presented by counsel for plaintiff, the writer is unable to escape the conclusion that plaintiff's position is that we must turn the question here in dispute solely upon the language of the said section 16, and that part thereof which provides:
"That the said office, with its compensation, shall devolve upon the Lieutenant Governor for the residue of the term or until the disability shall be removed."
Diligent search can be made of each section of said article 6, creating and dealing with the Executive Department, and nothing therein can be found of an executive nature to be done by the Lieutenant Governor, except when a contingency arises as contemplated by sections 15 and 16. There *Page 95 
is nothing in any section of said article (and no other article) that either expressly or by fair intendment indicates that on the contingency of said sections arising, the Lieutenant Governor can exercise executive authority in any status other than as Lieutenant Governor. And can any reason be given why it should be exercised by him other than as Lieutenant Governor, when the only section vesting such authority in him says that it is vested in a Lieutenant Governor? The Governor being possessed of supreme executive authority until some contingency, as specified supra, arises, no executive authority can be exercised by the Lieutenant Governor, but when such contingency does arise, he performs the duties of the office merely as the occupant of the office of Lieutenant Governor, to which he was elected.
Suppose we accept the contention of the plaintiff referred to in the foregoing paragraph, to the effect that the question must be decided by the language:
"That the said office, with its compensation, shall devolve upon the Lieutenant Governor"
— and do not consider other sections dealing with the same matter (to do this, however, would violate all rules of constitutional and statutory construction), we then are faced with a definition of the word "office," as given in the latest authentic edition of Webster's New International Dictionary, as "a right to exercise a public function or employment and receive the emoluments thereto belonging." (Webster gives another "in its fullest sense, office embraces the elements of tenure, duration, duties and emoluments.") Suppose we substitute the said definition of office in the sentence relied on by the plaintiff. It will then read, that the right to exercise the public functions (of the Governor — ours) and receive the emoluments thereto belonging, devolves upon the Lieutenant Governor. Would such sentence demote him as Lieutenant Governor and promote him as constitutional Governor? Would that strip him of his character as one official and make him another official? No such conclusion can be reached by any fair or logical process of reasoning, and there is no provision in the Constitution of the state whereby a person elected as one official may, by operation of law, take on the status of another official. If we even omit Webster's definition set out, supra, we find in sections 15 and 16 of article 6 that the terms "office" and "duties and powers of the office" are shown by the context to have boon intended to mean that when the person elected as Governor or Lieutenant Governor dies, or is otherwise incapacitated, it is only the duties and powers which he might have exercised that can be performed by another and distinct officer.
It must be noted that section 16 draws no distinction between his status in exercising executive authority by the Lieutenant Governor where there is a permanent disability, such as death or removal from office, and where there is merely a temporary disability on the part of the supreme executive. This was clearly pointed out in the case of Ex parte Hawkins,10 Okla. Cr. 396, 136 P. 991, and in Ex parte Crump. 10 Okla. Cr. 133,135 P. 428, in which the Criminal Court of Appeals of this state construed sections 15 and 16 of article 6, supra. In so construing them that court cited with approval the logical reasoning of the Supreme Court of California in the case of People v. Wells, 2 Cal. 198. There is no section of the Constitution, unless we read something into it, which undertakes to make the Lieutenant Governor a constitutional Governor merely because he may exercise powers that would be, but for some contingency as set out above, exercised by the supreme executive. But plaintiff argues vigorously that the Constitution never contemplated that a vacancy should ever exist in the office of Governor. The idea plaintiff expresses is only true in the sense that the Constitution never contemplated that there should not be someone within the state who could exercise executive authority ordinarily exercised by the Governor. But there is nothing to be found therein which indicates that it must always be exercised by the officer known as Governor. This is clear from section 15, which, among other things, says:
"If during a vacancy of the office of Governor, the Lieutenant Governor shall be impeached, displaced, resign, die, or be absent from state, or become incapable of performing the duties of the office, the President, pro tempore, of the Senate, shall act as Governor until the vacancy be filled or the disability shall cease."
We think this section clearly shows that the makers of the Constitution contemplated that a vacancy might exist in the office of Governor, either temporary or permanent. When a permanent vacancy occurs, said section clearly directs that the Lieutenant Governor shall exercise the powers and duties of the office, and if during that time he, the Lieutenant Governor, should be impeached, displaced, resign, die, or be absent from the state, section 15 directs that the President pro tempore of the Senate shall perform *Page 96 
the duties of the office, and also provides for additional succession to such duties. Should we give the said constitutional provisions the construction contended for by plaintiff, and say, as he desires, that when the Governor is removed from office the Lieutenant Governor becomes the constitutional Governor, it would be tantamount to saying that the Lieutenant Governor as such was not given any executive authority, under any contingency, by the language of section 1. Such would lead to confusion, and such confusion as we believe the adroit minds of those who framed the Constitution would have prevented had they anticipated this court would read into the Constitution a construction of its provisions that would make a Lieutenant Governor constitutional Governor though never elected as such. The inability of the Governor toimmediately succeed himself is a limitation upon the right given to every citizen of the state to seek this high office, who possesses qualifications set out above. Unless clear from the language used, we must not give this restrictive provision a meaning that would so penalize a man who had been elected only as Lieutenant Governor, when, and if, while serving, he should be nominated, and elected Governor, he would be disqualified to take the office when inauguration day arrived if the Governor had died or been removed between election day and inauguration day. Should we give it the construction plaintiff contends for, then the minute the Governor resigns, is removed on impeachment, or dies, the Lieutenant Governor instantly becomes the constitutional Governor by operation of law and the office of Lieutenant Governor thereby becomes vacant. If this is the law, under section 13 of said article 6, supra, he could immediately appoint a Lieutenant Governor, and if feeling friendly to the deposed Governor, he could forthwith hand such impeached and removed Governor a commission as the Lieutenant Governor of the state, and then if the friendship extended that far, out of personal consideration for the Governor so removed, could resign himself as Governor, whereupon the Governor so impeached could forthwith become the constitutional Governor by operation of law. Shall we read these provisions into article 6, which might bring about such conditions when otherwise they would not be possible? If on the removal of the Governor the Lieutenant Governor automatically is removed from the office to which he was elected, and instantly becomes Governor, in the exercise of his appointive power, under section 13, he is directed to appoint someone as Lieutenant Governor and could do it forthwith, and this would operate to make it impossible that the President pro tempore of the Senate would ever succeed to the performance of the duties of Governor as was clearly contemplated in the succession line to such duties as set out in section 15 of the Constitution.
The construction we give leaves effective the ineligibility of the elected Governor to be or become Governor for the term immediately succeeding that for which he was elected and served either in part or in whole, and does not extend the said ineligibility to an individual not specifically made ineligible by section 4. Again, should we give the meaning plaintiff contends for, we would make it possible to defeat such intent of section 4, in this, to wit: That the elected Governor, after serving for approximately three and one-half years, could resign before the primary, the Lieutenant Governor would then become automatically the constitutional Governor, and the Governor elected for the term then running thus, by his own act, making himself eligible to be Governor for the next term, could forthwith enter the race, and if elected, would be qualified, for that he would not be immediately succeeding himself, a constitutional Governor having served in the interim. Likewise, in the instant case, if M. E. Trapp is Governor in the constitutional sense of the term, he could forthwith appoint a Lieutenant Governor, then resign; his appointee would then be the constitutional Governor, and Trapp could continue his campaign, and if elected, could qualify as Governor the second Monday in January, 1927, for the reason that he would not be "immediately succeeding himself," but another constitutional Governor would have filled the office in the interim. No such possibility of juggling with this high office was even intended, but when all provisions are considered, the Constitution means that if "A" is honored by being elected Governor for a term of four years, he is ineligible to be Governor the next term, which begins four years later. That is what the Constitution says, and it means that and nothing more. That meaning prevents possible and probable unseemly and disconcerting conditions, and we must adhere to it.
We are driven to these conclusions: First, that under the Constitution of Oklahoma, there cannot be a constitutional Governor, except when elected as such by the electors of the state. Second, that under section 1, executive authority is vested in both the Governor and the Lieutenant Governor, but *Page 97 
that under section 2 supreme executive authority is vested in the Governor, and the Lieutenant Governor cannot exercise executive authority until a contingency arises, as set forth in sections 15 and 16 of said article. Third, that under said sections a vacancy may occur and exist in the office of Governor, in which event Lieutenant Governor, as such, exercises the executive authority which the Governor, but for the arising of the contingency, would have exercised. Fourth, that if while so exercising such authority, the Lieutenant Governor is impeached, displaced, resigns, dies, or is absent from the state, etc., the President pro tempore of the Senate may perform such duties. Fifth, that the Lieutenant Governor who runs and is elected as such, cannot by operation of law be made a constitutional Governor, but is merely a constitutional Lieutenant Governor, and may exercise executive authority when the Chief Executive, to wit, the Governor, is removed, dies, or cannot otherwise act. Sixth, that this construction gives force to the language of section 1, section 2, section 4, section 13, section 15, section 16, which are all the sections dealing with the subject, and thereby creates no possibility of a confusion in the performance of the executive functions; neither does it destroy nor strike down the succession provided by section 15 of said article to the duties of the office of the executive, such as might occur otherwise.
We think our reasons and conclusions are borne out by these cases: State v. La Grave (Nev.) 45 P. 243; State ex rel. Hardin v. Sadler (Nev.) 47 P. 450; People v. Cornforth (Colo.) 81 P. 871; State v. Meller (N.J.) 57 L. R. A. 312; People v. Budd (Cal.) 45 P. 1060; State v. McBride (Wash.) 70 P. 25; State ex rel. Chatterton v. Grand (Wyo.) 73 P. 470; Clifford v. Hiller (N.J. Law) 42 A. 155; Futtrell v. Oldham (Ark.) 155 S.W. 502.
In the above cited case of People v. Budd (Cal.) 45 P. 1060, the court, in part, says:
"It will be seen that in case of a vacancy in the office of Governor the vacancy is not to be filled, but the powers and duties devolve upon the Lieutenant Governor, who does not cease to be Lieutenant Governor. Under such circumstances, it would hardly be contended that when the powers and duties of the Governor devolve upon the Lieutenant Governor, the latter thereby becomes Governor and can appoint a Lieutenant Governor. Nor do I think it could be contended that when the President pro tempore of the Senate acts as Governor he could appoint a person to fill the vacancy in the office of Lieutenant Governor. If he could, he would then appoint himself out of office, and it would be his duty to do so."
Again, if we consider sections 15 and 16 separately instead of together, do we find anything in section 16 which authorizes M. E. Trapp to be governor? Under the facts as they were and are, can we not see by an analysis of that section that when Trapp began to perform the duties of the office, it was not as Governor? No one contends for a moment that mere inability or disability on the part of the elected Governor would make the Lieutenant Governor Governor in fact. Under this section 16 the first thing mentioned is, "In case of impeachment of the Governor * * * the office 'devolves,' etc., upon the Lieutenant Governor."
What does impeachment mean? And could impeachment have made Trapp Governor? It certainly could if the word "devolve" means what plaintiff contends, for he says that is the one word which made Trapp Governor. This court has definitely said through Justice Harrison in the case of State ex rel. Trapp v. Chambers, District Judge, 96 Okla. 78, 220 P. 890, that:
" 'Impeachment' of the Governor within the meaning of section 16, article 6, of the Constitution, is the adoption of articlesof impeachment by the House of Representatives, and thepresentation thereof to the Senate, and the indication by thatbody that the same are accepted for the purpose of permittingprosecution thereof, and the impeachment of the Governoroperates to suspend him; the duties and emoluments of the office automatically devolving upon the Lieutenant Governor forthe remainder of the term or until the disability is removed by the acquittal of the Governor of the charges preferred against him."
So the word "devolve," clearly from said opinion, did not make Trapp Governor while impeachment charges were pending against Walton, for this court said there: "The duties and emoluments" of the Governor "devolved" upon Trapp.
The second contingency set out in section 16 is in case ofdeath, the office "devolves." Walton was not then and is not now dead, so "devolve" did not make Trapp Governor under that contingency. The third is in case of his failure to qualify,
the office "devolves." Walton did not fail to qualify, and "devolve" could not make Trapp Governor under that contingency. The fourth contingency is in case of resignation, the office "devolves." "Devolve" did not make him Governor for this reason, for Walton did not resign. The fifth contingency is incase of his removal from the state the office "devolves." *Page 98 
Walton did not remove from the state, so that contingency not having taken place, "devolve" did not make Trapp Governor. The sixth and last contingency of said section 16 is in case ofinability to discharge the powers and duties of the office, the office "devolves" upon the Lieutenant Governor "until the disability is removed." This contingency did not permit "devolve" to make Trapp Governor, for there was no "inability" on the part of Walton to discharge the powers and duties of Governor, for that "inability" is a condition that may be removed or terminated, or, in other words, is temporary. It is defined by lexicographers as "an inherent lack of power to perform the thing in question." An illustration would seem to make it clear. For instance, if Walton had been afflicted with insanity, this would have brought about a lack of power to perform the duties of the office which inhered in him personally, and such inability as might be removed just as acquittal on the impeachment charges would have restored him to the right to perform the duties of the office.
Section 16 was given this meaning as far back as 1913, by Judge Henry Furman, a man of recognized learning and a judge of eminent ability. In the case of Ex parte Hawkins,10 Okla. Cr. 396, 136 P. 991, he said:
"The case presents simply a cold question of law and must be decided as such without reference to any other considerations. Article 6, section 16 (sec. 165, Williams' Constitution), provides in express terms that all of the powers of the Governor shall devolve upon the Lieutenant Governor during theinability of the Governor to discharge the powers and duties of said office and until such disability shall be removed. * * * The Governor may go to other states * * * without forfeiting his office * * * During his absence or inability to act, the Lieutenant Governor is vested with all of the powers of Governor. * * * The Constitution provides that there shall always be some one within the state clothed with the power to perform the duties of Chief Executive. * * * The powers of the Lieutenant Governor to act, during the inability of the Governor, are not derived from the invitation or request of the Governor, but they rest alone upon the provisions of the Constitution of Oklahoma."
This comes from the pen of one long since removed from divergent judicial and political views. He was discussing the identical section of the Constitution plaintiff relies on as making a Govenor out of a Lieutenant Governor. Judge Furman said, in brief, that during an inability of the Governor to act, the Lieutenant Governor came forward, not to say "I am Governor," but to do the work and perform the duties which the Governor would have done but for the inability.
This shows clearly the futility of considering section 16 separate from sections 1 and 15 of the same article.
Plaintiff admitted in oral argument that section 15 should come after section 16; that this mistake was made in enrolling the article by the enrolling clerk. This is only important, if at all, in reading the two sections together. If they are so read, in the light of the above authorities, they will in substance be: When the Governor has impeachment charges pending against him, fails to qualify, resigns, removes from the state, or possesses inability to act, or (sec. 15) if during a vacancy of the office of Governor, from any of the above causes which would create a vacancy, or from death, or removal by a judgment of a court of impeachment, the duties and powers of the Governor are held and performed by the Lieutenant Governor, and if during such vacancy the Lieutenant Governor suffers impeachment or removal from office or inability to act, the President pro tempore of the Senate shall perform the duties, then the Speaker of the House, and then such other person as the Legislature may provide by law.
Section 168, C. O. S. 1921, on impeachments, provides in closing:
"If two-thirds of the Senators present shall vote yea upon any charge or count contained in the article of impeachment, the accused shall be adjudged guilty (by the Senate as a court of impeachment — ours) and the judgment of the court shall be that he be removed from office."
That is what created the vacancy in the office of Governor inthe present term, and was such a vacancy in such office as is referred to in section 15 of article 6 of the Constitution, and during which that section and section 16 require that the Lieutenant Governor shall have the power and perform the duties of the office and such of them as would otherwise be required of the Governor. It was such contingency actually occurring which was anticipated by the Constitution as the reason for vesting executive authority in the Lieutenant Governor in section 1 of the same article clearly to be exercised on the contingencies set out in sections 15 and 16.
We feel that the usage grown up in departmental construction of the national government that on a vacancy in the office of the elected President the Vice President becomes President is not even persuasive here, *Page 99 
for there is nothing in the Constitution of the United States that makes the elected President, or a successor to him, ineligible to succeed himself, and the question here could never arise as to the presidency.
It must be noted in conclusion that not one decided case from all the states is cited to support the opinion of the court on the question here involved, though there are numerous ones, as set out above, on similar questions.
The writer believes the judgment of the trial court should be affirmed.